Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 19 is objected to because of the following informalities:  the claim should recite --the shaft-- instead of “a shaft”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  on pg. 36 in line 7, the limitation ends with a comma and a semi-colon.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the second valve flow direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note, it appears this claim may be appropriate as a dependent of claim 28.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 10-12, 14-16, 23, 25 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraley (US 2002/0145315).
Claim 1- Fraley discloses a threshold-activated piston device (100 or 200) for use with an aircraft (the device is configured for use with a vehicle, an “aircraft” being a type of vehicle) susceptible and responsive to an impact force, comprising: an elongated chamber (102/ 218); 10a piston (104/ 216); and means for conditionally releasing the piston (120/ 226) for motion relative to the chamber only when the piston is subjected to an impact force greater than a predetermined threshold (¶ 37-39, 44, 55-56).  
Claim 4- Fraley discloses the piston device of claim 1, wherein the means for conditionally releasing the 25piston (120/ 226) include a spring (142/ 224) configured to compress only when the impact force is greater than the predetermined threshold (¶ 43, 54).  

Claim 6- Fraley discloses the piston device of claim 1, wherein the means for conditionally releasing the piston (120) include a first check valve mechanism (116) defining a first fluid flow direction (rightward or leftward, pg. 4- ¶ 44, 46), the first 10check valve mechanism configured to open for fluid flow in the first flow direction only when the impact force is greater than the predetermined threshold (pg. 4- ¶ 44).  
Claims 8, 10-11 - Fraley discloses the piston device of claim 1, comprising the piston (406) (fig. 13) and further comprising means for damping motion of the piston (fluid) after the piston is released for movement relative to the chamber (404); wherein the means for damping motion include 25fluid in the chamber (¶ 71) and at least one port (416) in the piston configured to pass the fluid (¶ 71); and wherein the fluid includes a rheological fluid whose viscosity is responsive to an electric current or a magnetic field (¶ 72).  
Claims 8, 12- Fraley discloses the piston device of claim 1, further comprising means for damping motion of the piston (fluid) after the piston is released for movement relative to the chamber (102); wherein the means for damping motion include a check valve mechanism (116) defining a fluid flow direction (rightward or leftward, pg. 4- ¶ 44, 46), the check valve mechanism configured to open for fluid flow in the flow direction only when the impact force is greater than the predetermined threshold (pg. 4- ¶ 44). 

Claim 15- Fraley discloses the piston device of claim 14, wherein the means for resetting the piston include a spring (¶ 54, resetting via the biasing of the spring 224).  
Claim 16- Fraley discloses the piston device of claim 14, wherein the means for resetting the piston include a check valve mechanism (116).  

Claim 23- Fraley discloses a piston device (100) for use with an aircraft seat (the device is configured for use with a vehicle, an “aircraft” being a type of vehicle) susceptible to an impact force (in an impact situation) comprising: 
an elongated chamber (102) having a proximal end and a distal end, the chamber defining a longitudinal axis; 
a piston having a piston head (104) and a shaft (106) extending along the longitudinal axis, the piston configured for translation along the longitudinal axis (¶ 45) between a compressed configuration and an extended configuration in response to the impact force; 
a first check valve mechanism (120) situated in the fluid channel (via conduits 112, 114) defining a first valve flow direction, the first check valve comprising a first valve member (126) and a first bias member (140/142), the valve member configured to move between a closed position blocking the fluid channel, and an open position allows hydraulic fluid to flow through the fluid channel from the second portion of the chamber distal the piston head to the first portion of the chamber proximal the piston head (¶ 43-
a coupler (44, 48) connecting the shaft to the aircraft seat.  
Claim 25- Fraley discloses the piston device of claim 23, wherein the fluid channel includes a longitudinal channel and a transverse channel (fig. 5 shows multiple longitudinal and transverse channels).  

Claim 34- Fraley discloses an aircraft seat system (the vehicle seat system, an “aircraft” being a type of vehicle) susceptible to an impact force comprising: 
an aircraft seat having a seat back (fig. 3); 
a piston device (100) comprising: 25an elongated chamber (102) having a proximal end and a distal end, the chamber defining a longitudinal axis;-36- 109800829v11173828/CRANEa piston having a head (104) and a shaft (106) extending along the longitudinal axis, the piston configured for translation along the longitudinal axis (45) between a compressed 5configuration and an extended configuration; means for conditionally releasing (116) the piston from the compressed configuration when the impact force has a vector component greater than a predetermined threshold (¶ 37-39, 44).  
Claim 35- Fraley discloses the piston device of claim 34, further comprising means for dampening motion (120) of the piston once released from the compression configuration (¶ 44-45).  
Claim 36- Fraley discloses the piston device of claim 34, further comprising means for returning the piston (116) toward the compression configuration from the .  


Claim(s) 1, 2, 7-9, 13, 13 and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruthinowski (US 2010/109394).
Claim 1- Ruthinowski discloses a threshold-activated piston device (60) for use with an aircraft (the device is configured for use with a vehicle seat, “aircraft” being a type of vehicle, such that the device is capable of functioning as claimed) susceptible and responsive to an impact force, comprising: an elongated chamber (62); a piston (64, 66); and means for conditionally releasing (28, 70) the piston for motion relative to the chamber only when the piston is subjected to an impact force greater than a predetermined threshold (fig. 7, ¶ 80, 85).
Claim 2- Ruthinowski discloses the piston device of claim 1, wherein the means for conditionally releasing (28, 70) the piston include a friction-inducing member between a surface (74) of the piston and a surface (inner wall) of the chamber (62), the friction-inducing member configured to provide the predetermined threshold (¶ 87).
Claim 7- Ruthinowski discloses the piston device of claim 1, wherein fig. 3-6 show another means for conditionally releasing (28, 32) the piston, wherein the means for conditionally releasing the piston include a catch mechanism (44, 38) with a male member (44) and a female member (38), the catch mechanism having male and female members that disengage only when the impact force is greater than the predetermined threshold (fig. 2-4, ¶ 79).

Claim 9- Ruthinowski discloses the piston device of claim 8, wherein the means for damping motion (26) include a friction-inducing member between a surface (74) of the piston and a surface (inner wall) of the chamber (62).
Claim 13- Ruthinowski discloses the piston device of claim 8, wherein the means for damping motion (26) include a catch mechanism (44, 38) with a male member (44) and a female member (38), the catch mechanism having male and female members that disengage only when the impact force is greater than the predetermined threshold (fig. 2-4, ¶ 79).


Claim 31- Ruthinowski discloses a piston device (180) for use with an aircraft seat (the device is configured for use with a vehicle seat, “aircraft” being a type of vehicle, such that the device is capable of functioning as claimed) susceptible to an impact force comprising:   
an elongated chamber (182) having a proximal end and a distal end (fig. 13, reference fig. 3 and 15 for a distal end), the chamber defining a longitudinal axis (vertical extension of chamber 182);  
a piston (184) having a piston head (horizontal portion of member 184, fig. 14) and a shaft (vertical wall portions of member 184, fig. 14) extending along the longitudinal axis, the piston configured for translation along the longitudinal axis 
a catch mechanism (186, 200) including a pair of engaged male catch (200) and female catch (formed as a lower indented surface under contact portion 194 of the protrusion 186) configured for disengagement when the impact force exceeds a predetermined threshold; and a 
coupler (248) connecting the shaft to the aircraft seat.  

Claim 32- Ruthinowski discloses the piston device of claim 31, wherein one of the male and female catches formed on a protrusion (186) on a proximal face (upper face) of the piston (fig. 14), and the other of the male and female catches situated in the proximal end (206) of the chamber (182).
Claim 33- Ruthinowski discloses the piston device of claim 31, further comprising a longitudinal fluid channel formed in the piston (the clearance space formed between the piston 184 and the chamber 182 meets the limitation “channel”, and the air within the device meets the limitation “fluid”), the channel configured for fluid communication between a first portion lower portion) of the chamber distal the piston head and a second portion (upper portion, fig. 13) of the chamber proximal of the piston head.

Claim 34- Ruthinowski discloses an aircraft seat system (the vehicle seat system, an “aircraft” being a type of vehicle) susceptible to an impact force comprising: 
an aircraft seat having a seat back (fig. 1); 
.  


Claim(s) 1, 3 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusserre (US 2005/236241).
Claim 1- Dusserre discloses a threshold-activated piston device (1) having structure capable for use with an aircraft susceptible and responsive to an impact force (¶ 3), comprising: an elongated chamber (10); 10a piston (11, 7, fig. 1-2); and means for conditionally releasing (5) the piston for motion relative to the chamber only when the piston is subjected to an impact force greater than a predetermined threshold (¶ 4, 23).  
Claim 3- Dusserre discloses the piston device of claim 1, wherein the means for conditionally releasing (5) the piston include a tension bolt configured to rupture only when the impact force is greater than the predetermined threshold (the fusible zone 5 has structure which meets the limitation “bolt” and functions as claimed).
 

Claim 17- Dusserre discloses a piston device (1), having structure capable for use with an aircraft seat susceptible to an impact force (¶ 3), 25comprising:-32- 
109800829v11173828/CRANEan elongated chamber (10) having a proximal end (6, 9) and a distal end (12), the chamber defining a longitudinal axis (X); 
5a piston having a head (11) and a shaft (7) extending along the longitudinal axis (X), the piston configured for translation along the longitudinal axis from a compressed configuration into an extended configuration (fig. 1-2) in response to the impact force (¶ 4, 23); 
a releasable tension fastener (5) connecting the piston and the proximal end, the tension fastener configured to release the piston (7, 11) from the proximal end for the translation 10when the tension fastener is ruptured by an impact force exceeding a predetermined threshold (¶ 25, 28-29); and 
a coupler (3) configured to couple the shaft to the aircraft seat (the connection member 3 is configured to couple to a structural element of the object experiencing the impact force, ¶ 1-4, 23).  

Claim 18- Dusserre discloses the piston device of claim 17, wherein the piston has a longitudinal port (the outer diameter of the head 11 and the inner diameter of the chamber 10 define a port there-between and along the axis X) 15configured to pass hydraulic fluid from a first portion (15) of the chamber distal the piston head to a second portion (22) of the chamber proximal the piston head (11) as the piston translates from the compressed configuration into the extended configuration.  
.  


Allowable Subject Matter
Claims 20-22, 24 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636